EXAMINER’S AMENDMENT

Allowable Subject Matter
1.	Claims 1-3, 5-11 and 13-18 are allowed.

2.	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given by Jiawei Huang on March 16, 2021.

AMMENDMENT to APPLICATION
4.	The application has been amended as follows:
a) Claims 4 and 12 have been canceled. 

      b) Replace claim 1 with the following:
--A volume adjustment method, applied to a terminal device and comprising:
acquiring ambient sound of current environment;
determining main sound comprised in the ambient sound, wherein the main sound has a strongest preset sound characteristic among all sound types comprised in the ambient sound, and the sound types comprise audio sound, human voice, and device sound, wherein the audio sound is played by the terminal device; and

wherein the adjusting a volume of the audio sound according to the main sound and the preset sound adjustment rule, comprises:
calculating a duration during which the device voice is monitored when the main voice is the device voice; and
turning down the volume of the audio sound if the duration exceeds a third preset duration.--

c) Replace claim 5 with the following:
--The volume adjustment method of claim 1, after the turning down the volume of the audio sound, further comprising:
adjusting the volume of the audio sound to an original volume if a stop duration of the device voice exceeds a fourth preset duration.--

d) Replace claim 9 with the following:
--A terminal device, comprising:
a processor; and
a memory, configured to store executable instructions for the processor;
wherein the processor, by executing the executable instructions, is configured to:
acquire ambient sound of current environment;
determine main sound comprised in the ambient sound, wherein the main sound has a strongest preset sound characteristic among all sound types comprised in the ambient sound, and the sound types comprise audio 
adjust a volume of the audio sound according to the main sound and a preset sound adjustment rule;
wherein the processor is configured to:
calculate a duration during which the device voice is monitored when the main voice is the device voice; and
turn down the volume of the audio sound if the duration exceeds a third preset duration.--

e) Replace claim 13 with the following:
--The terminal device of claim 9, wherein the processor is further configured to adjust the volume of the audio sound to an original volume if a stop duration of the device voice exceeds a fourth preset duration.--

f) Insert the following new claims:

Claim 18: A terminal device, comprising:
a processor; and
a memory, configured to store executable instructions for the processor;
wherein the processor, by executing the executable instructions, is configured to:
acquire ambient sound of current environment;
determine main sound comprised in the ambient sound, wherein the 
adjust a volume of the audio sound according to the main sound and a preset sound adjustment rule;
wherein the processor is configured to:
turn down the volume of the audio sound when it is unable to determine the main sound.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLISA ANWAH whose telephone number is 571-272-7533. The examiner can normally be reached Monday to Friday from 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 31, 2021


/OLISA ANWAH/Primary Examiner, Art Unit 2652